Name: Commission Regulation (EEC) No 2084/88 of 13 July 1988 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 7. 88 Official Journal of the European Communities No L 183/19 COMMISSION REGULATION (EEC) No 2084/88 of 13 July 1988 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin Whereas Commission Regulation (EEC) No 632/86 of 28 February 1986 on the application of import duties on ovalbumin and lactalbumin products from Portugal (*) suspended the application of import levies on ovalbumin and lactalbumin products from Portugal owing to the minimal difference between the prices obtaining in the Community on the one hand $nd in Portugal on the other hand ; whereas the situation still pertains ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), amended by Regulation (EEC) No 4001 /87 (2), and in particular Article 2 (2) and the second subparagraph of Article 5 (5) thereof, Whereas the sluice-gate prices and import duties for the products specified in Article 1 of Regulation (EEC) No 2783/75 must be fixed quarterly in advance ; Whereas, since sluice-gate prices and import duties for ovalbumin and lactalbumin were, by Regulation (EEC) No 1066/88 (3) last fixed for the period ending 31 July 1988, they must be fixed anew for the period 1 August to 31 October 1988 ; whereas they must be fixed by by reference to the sluice-gate price and levy applicable to eggs in shell during the same period ; Whereas these have been fixed by Commission Regula ­ tion (EEC) No 2082/88 of 13 July 1988 fixing the sluice ­ gate prices and levies for eggs (4) ; Whereas the methods for calculating sluice-gate prices and import duties are laid down in Regulation No 200/ 67/EEC (*) ; whereas these methods should be used to calculate the sluice-gate prices and import duties for the coming quarter ; HAS ADOPTED THIS REGULATION : Article 1 1 . The import duties provided for in Article 2 of Regu ­ lation (EEC) No 2783/75 and the sluice-gate prices provided for in Article 5 thereof, in respect of the products specified in Article 1 shall abe as set out in the Annex hereto. 2. Application of the duties shown in the Annex shall be suspended in respect of imports from Portugal of the products specified in paragraph 1 . I Article 2 This Regulation shall enter into force on 1 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 104. 0 OJ No L 377, 31 . 12. 1987, p. 44. (3) OJ No L 104, 23. 4. 1988 , p. 18 . (4) See page 11 of this Official Journal . Is) OJ No 134, 30. 6. 1967, p. 2834/67. (*) OJ No L 60, 1 . 3 . 1986, p. 12. No L 183/20 Official Journal of the European Communities 14. 7. 88 ANNEX to the Commission Regulation of 13 July 1988 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin CN code Sluice-gate price Import duty 1 2 3 \ ECU/100 kg ECU/100 kg 3502 10 91 3502 10 99 3502 90 51 3502 90 59 387,14 51,89 387,14 51,89 158,99 21,54 158,99 21,54